

116 HR 1729 IH: Office of Biometric Identity Management Authorization Act of 2019
U.S. House of Representatives
2019-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1729IN THE HOUSE OF REPRESENTATIVESMarch 13, 2019Mr. Higgins of Louisiana introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the Homeland Security Act of 2002 to establish the Office of Biometric Identity
			 Management, and for other purposes.
	
 1.Short titleThis Act may be cited as the Office of Biometric Identity Management Authorization Act of 2019 or the OBIM Authorization Act of 2019. 2.Establishment of the Office of Biometric Identity Management (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is amended by adding at the end the following new section:
				
					711.Office of Biometric Identity Management
 (a)EstablishmentThe Office of Biometric Identity Management is established within the Management Directorate of the Department.
						(b)Director
 (1)In generalThe Office of Biometric Identity Management shall be administered by the Director of the Office of Biometric Identity Management (in this section referred to as the Director) who shall report to the Secretary, or to another official of the Department, as the Secretary may direct.
 (2)Qualifications and dutiesThe Director shall— (A)have significant professional management experience, as well as experience in the field of biometrics and identity management;
 (B)lead the Department’s biometric identity services to support efforts and activities relating to anti-terrorism, counter-terrorism, border security, credentialing, national security, and public safety;
 (C)enable operational missions across the Department by receiving, matching, storing, sharing, and analyzing biometric and associated biographic and encounter data;
 (D)deliver biometric identity information and analysis capabilities to— (i)the Department and its components;
 (ii)appropriate Federal, State, local, and tribal agencies; (iii)appropriate foreign governments; and
 (iv)appropriate private sector entities; (E)support the law enforcement, public safety, national security, and homeland security missions of other Federal, State, local, and tribal agencies, as appropriate;
 (F)manage the operation of the Department’s primary biometric repository and identification system; (G)manage Biometric Support Centers to provide biometric identification and verification analysis and services to the Department, appropriate Federal, State, local, and tribal agencies, appropriate foreign governments, and appropriate private sector entities;
 (H)oversee the implementation of Department-wide standards for biometric conformity, and work to make such standards Government-wide;
 (I)in coordination with the Department’s Office of Strategy, Policy, and Plans, and in consultation with relevant component offices and headquarters offices, enter into data sharing agreements with appropriate Federal, State, local, and foreign agencies to support immigration, law enforcement, national security, and public safety missions;
 (J)maximize interoperability with other Federal, State, local, and foreign biometric systems, as appropriate;
 (K)ensure the activities of the Office of Biometric Identity Management are carried out in compliance with the policies and procedures established by the Privacy Officer appointed under section 222; and
 (L)carry out other duties and powers prescribed by law or delegated by the Secretary. (c)Deputy directorThere shall be in the Office of Biometric Identity Management a Deputy Director, who shall assist the Director in the management of the Office.
						(d)Other authorities
 (1)In generalThe Director may establish such other offices within the Office of Biometric Identity Management as the Director determines necessary to carry out the missions, duties, functions, and authorities of the Office.
 (2)NotificationIf the Director exercises the authority provided by paragraph (1), the Director shall notify the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate not later than 30 days before exercising such authority..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 710 the following new item:
				
					
						Sec. 711. Office of Biometric Identity Management..
			